Title: To George Washington from Alexander McDougall, 9 February 1782
From: McDougall, Alexander
To: Washington, George


                  
                     Sir
                     West point February 9th, 1782
                  
                  It is with extreme Reluctance, I trouble your Excellency with Applications on the Subject of my Arrest: But I am perswaded whatever is armed with propriety, will, from your known sense of Justice be granted.  Under this Impression, I beg your Excellency to order me a certified copy of the Minutes of the Council of war held at my Quarters at Mrs McGowans, on the 12th of September 1776.
                  This will be of importance to me, as a material in my defence.  I have the Honor to be with great Truth, your Excellency’s most obedient & most humble servant
                  
                     Alexr McDougall
                  
               